UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 11-1129


TIMOTHY A. JACKSON,

                 Plaintiff - Appellant,

          v.

FUJIFILM MANUFACTURING USA INC.,

                 Defendant – Appellee,

          and

FUJI PHOTO FILM INCORPORATED,

                 Defendant.

----------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                 Amicus Supporting Appellant.



                               No. 11-1131


TIMOTHY A. JACKSON,

                 Plaintiff - Appellant,

          v.

FUJI PHOTO     FILM   INCORPORATED;   FUJIFILM   MANUFACTURING   USA
INC.,

                 Defendants – Appellees.
----------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Amicus Supporting Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Anderson.    J. Michelle Childs, District
Judge. (8:09-cv-01328-JMC; 8:10-cv-01403-JMC)


Submitted:   September 23, 2011           Decided:   September 29, 2011


Before WILKINSON and    GREGORY,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy A. Jackson, Appellant Pro Se. Robert Hayne Hodges, III,
Richard James Morgan, MCNAIR LAW FIRM, PA, Columbia, South
Carolina, for Appellees.     P. David Lopez, General Counsel,
Carolyn L. Wheeler, Acting Associate General Counsel, Vincent
Blackwood, Assistant General Counsel, James M. Tucker, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Amicus
Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

              In    No.      11-1129,        Timothy      A.        Jackson    appeals     the

district      court’s       order       accepting      the     recommendation         of    the

magistrate judge and granting summary judgment to the Defendant

in   this     action      alleging       a   violation         of    the    Americans      with

Disabilities Act (ADA).                 After carefully reviewing the record,

we conclude that Jackson failed to meet his burden of showing

that,      within     the    relevant        time   period,         he    suffered    from    a

disability      and    was    entitled        to    the   protections          of    the   ADA.

Jackson       presented       no    evidence         demonstrating            that    he    was

substantially         limited      in    a   major     life     activity       during      this

period.      See Pollard v. High’s of Baltimore, Inc., 281 F.3d 462,

467 (4th Cir. 2002); Rhoads v. FDIC, 257 F.3d 373, 387 (4th Cir.

2001).      We accordingly affirm. *

              In No. 11-1131, Jackson appeals the district court’s

order dismissing the action on the basis of res judicata.                                    We

have       reviewed    the      record       and     find      no        reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Jackson v. Fuji Photo Film, Inc., No. 8:10-cv-01403-JMC

(D.S.C. Feb. 7, 2011).


       *
       “We are not limited to evaluation of the grounds offered
by the district court to support its decision, but may affirm on
any grounds apparent from the record.” United States v. Smith,
395 F.3d 516, 519 (4th Cir. 2005).



                                               3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4